      Case 1:19-cv-01133-LAS Document 115 Filed 02/05/20 Page 1 of 4



           IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            BID PROTEST

DYNCORP INTERNATIONAL LLC,         )
                                   )
          Plaintiff,               )
                                   )
          v.                       )
                                   )
THE UNITED STATES,                 )
                                   )   No. 19-1133C
          Defendant,               )   (Senior Judge Smith)
                                   )
          and                      )
                                   )
KELLOGG, BROWN & ROOT              )
SERVICES, INC.,                    )
VECTRUS SYSTEMS CORPORATION,       )
FLUOR INTERCONTINENTAL, INC.,      )
and PAE-PARSONS GLOBAL             )
LOGISTICS SERVICES, LLC,           )
                                   )
          Defendant-Intervenors.   )

AECOM MANAGEMENT                   )
SERVICES, INC.,                    )
                                   )
          Plaintiff,               )
                                   )
          v.                       )
                                   )
THE UNITED STATES,                 )
                                   )   No. 19-1176C
          Defendant,               )   (Senior Judge Smith)
                                   )
          and                      )
                                   )
KELLOGG, BROWN & ROOT              )
SERVICES, INC.,                    )
VECTRUS SYSTEMS CORPORATION,       )
FLUOR INTERCONTINENTAL, INC.,      )
and PAE-PARSONS GLOBAL             )
LOGISTICS SERVICES, LLC,           )
                                   )
          Defendant-Intervenors.   )
         Case 1:19-cv-01133-LAS Document 115 Filed 02/05/20 Page 2 of 4



PAE-PARSONS GLOBAL               )
LOGISTICS SERVICES, LLC,         )
                                 )
          Plaintiff,             )
                                 )
          v.                     )                    Nos. 19-1205C & 19-1515C (consolidated)
                                 )                    (Senior Judge Smith)
THE UNITED STATES,               )
                                 )
          Defendant,             )
                                 )
          and                    )
                                 )
FLUOR INTERCONTINENTAL, INC. and )
VECTRUS SYSTEMS CORPORATION, )
                                 )
          Defendant-Intervenors. )

FLUOR INTERCONTINENTAL, INC.                  )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )       Nos. 19-1580C & 19-1585C (consolidated)
                                              )       (Senior Judge Smith)
THE UNITED STATES,                            )
                                              )
               Defendant,                     )
                                              )
               and                            )
                                              )
KELLOGG, BROWN & ROOT                         )
SERVICES, INC. and                            )
VECTRUS SYSTEMS CORPORATION,                  )
                                              )
               Defendant-Intervenors.         )

       DEFENDANT’S STATUS REPORT REGARDING CORRECTIVE ACTION

       Pursuant to the Court’s December 17, 2019 order, the Government respectfully provides

this status report apprising the Court of the results of the Army’s corrective action.

       The Army’s corrective action in the Logistics Civil Augmentation Program

(LOGCAP) V procurement is complete. The Army evaluated the reasonableness of the



                                                  2
           Case 1:19-cv-01133-LAS Document 115 Filed 02/05/20 Page 3 of 4



cost-plus-fixed-fee contract-line-item numbers (CLINs) for each of the seven regions and the

firm-fixed-price CLINs for each of the six regions with a firm-fixed-price component (excluding

Afghanistan). The LOGCAP V Cost/Price Factor Chair documented the Army’s evaluation in

78 separate determinations spanning more than 1,000 pages. The Army determined that each

offeror’s total proposed price for the cost-plus-fixed-fee CLINs is reasonable for each of the

seven regions and each offeror’s total proposed price for the firm-fixed-price CLINs is

reasonable for each of the six applicable regions.

       In light of its cost/price reasonableness determinations, the Army intends to proceed with

the previously awarded LOGCAP V contracts on or after March 2, 2020.

       Pursuant to the Court’s December 17, 2019 order, in conjunction with this status report,

we are also filing the contracting officer’s memorandum regarding the price-reasonableness

determinations, the aforementioned 78 memoranda by the Cost/Price Factor Chair, and a

memorandum by the Technical/Management Team Lead. We will file this in a separate docket

entry, under seal.1




       1
          The contracting officer’s memorandum begins at page 1 of the ECF filing. The
memoranda regarding AECOM Management Services, Inc. begin at page 2. The memoranda
regarding DynCorp International, LLC begin at page 183. The memoranda regarding Fluor
Intercontinental, Inc. begin at page 361. The memoranda regarding Kellogg, Brown & Root
Services, Inc. begin at page 513. The memoranda regarding PAE-Parsons Global Logistics
Services, LLC begin at page 686. The memoranda regarding Vectrus Systems Corporation begin
at page 863. And the technical evaluation memorandum begins at page 1,019.


                                                 3
       Case 1:19-cv-01133-LAS Document 115 Filed 02/05/20 Page 4 of 4



                                         Respectfully submitted,

                                         JOSEPH H. HUNT
                                         Assistant Attorney General

                                         ROBERT E. KIRSCHMAN, JR.
                                         Director

                                         s/ Patricia M. McCarthy
                                         PATRICIA M. MCCARTHY
                                         Assistant Director
Of Counsel:
                                         s/ William P. Rayel
SCOTT N. FLESCH                          WILLIAM P. RAYEL
RAYMOND M. SAUNDERS                      VINCENT D. PHILLIPS
DANA J. CHASE                            Senior Trial Counsel
MAJOR GREGORY T. O’MALLEY                IGOR HELMAN
CAPTAIN JEREMY D. BURKHART               ROBERT R. KIEPURA
U.S. Army Legal Services Agency          Trial Attorneys
Contract & Fiscal Law Division           Commercial Litigation Branch
9275 Gunston Road, Suite 2113            Civil Division
Fort Belvoir, VA 22060-5546              United States Department of Justice
                                         PO Box 480, Ben Franklin Station
                                         Washington, D.C. 20044
                                         Tel: (202) 616-0302
                                         Fax: (202) 307-0972
                                         E-mail: William.Rayel@usdoj.gov

Dated: February 5, 2020                  Attorneys for Defendant




                                     4
